     Case 6:21-cv-00016 Document 65 Filed on 06/30/21 in TXSD Page 1 of 3




                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                              VICTORIA DIVISION
__________________________________________
                                           )
STATE OF TEXAS, STATE OF                   )
LOUISIANA                                  )
                                           )
                        Plaintiff,         )
      v.                                  )   No. 6:21-cv-00016
                                          )
UNITED STATES OF AMERICA, et al.          )
                                          )
                        Defendants.       )
__________________________________________)

                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendants submit this Notice of Supplemental Authority to advise the Court of the district

court’s decision in the District of Arizona dismissing Arizona’s and Montana’s challenge to ICE’s

Interim Guidance for the reasons stated in the attached opinion. See Arizona v. Department of

Homeland Security, 2:21-cv-00186-SRB (ECF No. 91) (attached). The district court also denied

Arizona’s and Montana’s motion for preliminary injunction. See id.



Date: June 29, 2021                         Respectfully submitted.

                                            BRIAN M. BOYNTON
                                            Acting Assistant Attorney General

                                            BRIGHAM J. BOWEN
                                            Assistant Branch Director

                                             /s/ Adam Kirschner
                                            ADAM D. KIRSCHNER
                                            Attorney-in-charge
                                            IL Bar. No. 6286601
                                            Senior Trial Counsel
                                            BRIAN C. ROSEN-SHAUD
                                            ME Bar No. 006018
                                            MICHAEL F. KNAPP

                                               -1-
Case 6:21-cv-00016 Document 65 Filed on 06/30/21 in TXSD Page 2 of 3




                               CA Bar No. 314104
                               KUNTAL CHOLERA
                               DC Bar No. 1031523
                               Trial Attorneys
                               United States Department of Justice
                               Civil Division, Federal Programs Branch
                               Tel: (202) 353-9265
                               Fax: (202) 616-8460
                               Email: Adam.Kirschner@usdoj.gov
                                       Brian.C.Rosen-Shaud@usdoj.gov
                                       Michael.F.Knapp@usdoj.gov
                                       Kuntal.Cholera@usdoj.gov

                               Mailing Address:
                               Post Office Box 883
                               Washington, D.C. 20044

                               Courier Address
                               1100 L Street NW, Room 11020
                               Washington, D.C. 20005

                               EREZ REUVENI
                               CA Bar No. 264124
                               Assistant Director
                               U.S. Department of Justice
                               Civil Division, Office of Immigration Litigation
                               P.O. Box 868, Ben Franklin Station
                               Washington, D.C. 20044
                               202-307-4293 (telephone)
                               Email: Erez.R.Reuveni@usdoj.gov

                               Counsel for Defendants


                               DANIEL DAVID HU
                               Assistant United States Attorney
                               Chief, Civil Division
                               State Bar No. 10131415
                               S.D. I.D. 7959
                               Southern District of Texas
                               1000 Louisiana, Suite 2300 Houston, TX 77002
                               Tel: (713) 567-9000
                               Fax: (713) 718-3300
                               Daniel.Hu@usdoj.gov

                               Local Counsel


                                 -2-
     Case 6:21-cv-00016 Document 65 Filed on 06/30/21 in TXSD Page 3 of 3




                             CERTIFICATE OF COMPLIANCE
       I certify that the total number of words in this motion, exclusive of the matters designated

for omission, is 64, as counted by Microsoft Word.


                                             /s/ Adam Kirschner
                                             ADAM D. KIRSCHNER



                                CERTIFICATE OF SERVICE
       I certify that a true and accurate copy of the foregoing document was filed electronically

(via CM/ECF) on June 29, 2021.


                                             /s/ Adam Kirschner
                                             ADAM D. KIRSCHNER




                                               -3-
